Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a display panel, particularly characterized by a hole area in which the hole defined through the insulating substrate in a thickness direction of the insulating substrate, as detailed in claim 1.  Claims 2-16 depends from claim 1.
The closest prior art of record and to the examiner’s knowledge does not suggest or render obvious an electronic apparatus, particularly characterized by, a hole area defining a through-hole through the display panel in a thickness direction of the display panel, as detailed in claim 17.  Claims 18-24 depend from claim 17.
The closest prior art of record of record, Lesonen et al. (US PGPub 200200381488, herein after referred to as “Lesonen”) teaches in figures 1-5 and corresponding text, a display panel comprising: 
an insulating substrate in which at least one hole (411’) is defined, wherein the insulating substrate comprises: a display area surrounding the hole area (411’(figure 4; [0073-0085]); and a peripheral area adjacent to the display area
a plurality of electrically conductive sub-signal lines (400)  and electrically connected to the pixels, wherein a hole area (411’) comprises: 
(412’, 412”) which surrounds the hole and in which the sub-signal lines are located (figure 4; [0073-0085]); and 
a compensation area between the line area and the display area in a plan view and configured to display a black color ([0043]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 26, 2021


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896